Citation Nr: 1829071	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  17-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a cold injury.

2. Entitlement to service connection for right knee, chronic arthritis, status post total knee replacement.

3. Entitlement to service connection for left knee, chronic arthritis, status post total knee replacement.

4. Entitlement to service connection for elbow surgery due to nerve damage.

5. Entitlement to service connection for severe right leg pain causing inability to walk distances.

6. Entitlement to service connection for bilateral foot pain and swelling.

7. Entitlement to service connection for an acquired psychiatric disorder, to include depression, and claimed as constant mood change.

8. Entitlement to service connection for colon cancer.

9. Entitlement to service connection for shoulder disorder.

10. Entitlement to service connection for a low back disorder.

11. Entitlement to service connection for low oxygen levels, diagnosed a chronic obstructive pulmonary disease (COPD).

12. Entitlement to service connection for dental condition (back teeth pulled) for compensation purposes.

13. Entitlement to service connection for a right eye injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

The first eleven issues in this appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The last two issues arise from a September 2013 rating decision issued by the RO.

The Veteran was afforded a hearing before a decision review officer (DRO) in January 2016. 

The Veteran is claiming service connection for depression.  Given reports of depression in his VA treatment records, but lack of clear diagnosis at this time, the Board has recharacterized the claim as one of entitlement to service connection for an acquired psychiatric disorder, to include depression so as to capture the reported psychiatric symptomatology without confining the claim to a specific diagnosis at this time.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009).

At the DRO hearing, the Veteran's representative noted that the Veteran had his back teeth pulled during service because a grenade went off near his face.  To the extent raised by the record, the claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161.  See also VBA Manual, M21-1, III.v.7.C.1.a; IX.ii.2.2.c.

With regard to the claims denied below, to the extent that VA added records after the promulgation of the pertinent statement of the case (SOC), such records were not relevant to those claims or redundant of the evidence already of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for right knee arthritis, left knee arthritis, elbow surgery, a shoulder disorder, right leg pain, bilateral foot pain, a low back disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran's residuals of a cold injury in the right fifth finger include arthralgia, numbness, pain, and cold sensitivity.

2. The Veteran has not alleged, and the evidence of record does not reveal, a potential in-service event or injury related to colon cancer.

3. The Veteran has not alleged, and the evidence of record does not reveal, a potential in-service event or injury related to COPD.

4. The Veteran's claimed dental disorder is for treatable conditions which are not service-connectable for compensation purposes.

5. The Veteran does not have a currently diagnosed right eye disorder.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a cold injury to the right fifth finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code (DC) 7122 (2017).

2. The criteria for service connection for colon cancer have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for low oxygen levels requiring need of oxygen 24 hours a day, diagnosed as COPD, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a dental disorder, claimed as pulled back teeth, for compensation purposes have not been met.  38 U.S.C. §§ 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2017).

5. The criteria for service connection for a right eye disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Increased Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under Diagnostic Code 7122, a 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 20 percent rating is provided for arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 10 percent rating is provided for arthralgia or other pain, numbness, or cold sensitivity.  38 C.F.R. § 4.104, DC 7122.

The Notes accompanying DC 7122 provide further guidance.  Note 1: separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other Diagnostic Codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under DC 7122.  Note 2: evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.

Analysis

The Veteran is claiming that his current rating for residuals of his cold injury do not adequately reflect his symptoms and that he has residuals in all of his extremities, not just his right hand little finger.  The Board will address the rating for the cold residuals in the right little finger in this section and treat the claimed residuals as claims for service connection as the RO did.

The Veteran was afforded a VA contract examination of his cold injury in November 2010.  Examination of the extremities reveals atrophic skin changes-such as the absence of hair and dystrophic nails.  However, these were not attributed to the right fifth ring finger, the only part of the body currently service-connected for residuals of a cold injury.  Tenderness in the right wrist was noted; however, the Veteran was able to move the right wrist throughout the entire range of motion as defined by VA without pain and on repetition.  There was a 1 centimeter gap between the right thumb and right little finger as well as the left thumb and little finger.  There was some limitation of motion in flexion of the metacarpophalangeal joint in the little finger bilaterally.  Osteoarthritis-like involvement of the hands was noted.  An absence of Raynaud-like vascular problems and cancer of frostbite scar was noted.

The Veteran described feeling cold all the time, swelling, sleep disturbance, and joint pain, though it is not clear that these relate to residuals in the right fifth finger, however, some limited range of motion in the finger, as well as the right wrist was noted.  Numbness and tingling in the hands was also noted.  The Veteran also reported difficulty tying his shoes, fastening buttons, but was able to pick up paper.

Based on the symptomatology reported a 10 percent rating, but no higher is warranted.  The Veteran has reported pain, numbness, and cold sensitivity as well as some functional limitation related to residuals of the cold injury in his right fifth finger.  More severe symptomatology, such as tissue loss, nail abnormalities, or color changes were noted only with respect to the lower extremities, have not yet been found to be due to a cold injury during service.  

To the extent that the Veteran has reported sleep disturbance, there is no indication that it is related to cold injury residuals in the service-connected finger.  Rather, if additional areas are found to have symptoms that are residuals of cold injuries, these additional symptomatology can be addressed at that time.

Additional symptomatology is discussed below, as it has not yet been determined whether it is related to a cold injury to those affect areas during service.

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Colon Cancer

In July 2010, the Veteran underwent a laparoscopic right hemicolectomy during which adenocarcinoma of the ascending colon was found.  This represents a current diagnosis during the claims period.  At the DRO hearing, in stating how he contracted colon cancer, the Veteran responded that he did not know.  While the Board does not expect the Veteran to pin down a definitive cause of his colon cancer, in the absence of a potential event or injury being revealed in treatment records during or after service, some speculation on his part would allow VA to explore a potential cause.  No in-service event or injury has been alleged.  Additionally, the Veteran's January 1962 separation examination noted that the examination of the Veteran was normal, besides an irregular scar on his left thigh.  On the Report of Medical History at separation, the Veteran reported no history of intestinal trouble or tumor, growth, cyst, or cancer.  Therefore, the Board finds that there is no in-service event or injury related to colon cancer.

Low Oxygen Levels/COPD

The Veteran is claiming service connection for low oxygen levels requiring need of oxygen 24 hours a day.  He has a current diagnosis of COPD.  The Veteran has not alleged, and the record does not reveal, any in-service injury or event potentially related to COPD.  Additionally, the Veteran's January 1962 separation examination noted that the lungs and chest were normal.  On the Report of Medical History at separation, the Veteran reported no history of shortness of breath, pain or pressure in the chest, and chronic cough.  Therefore, the Board finds that, due to lack of in-service event or injury, service connection for low oxygen levels requiring need of oxygen 24 hours a day, diagnosed as COPD is denied.

Service Connection-Dental Condition

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.   38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  By contrast, 38 C.F.R. § 3.381(b) states that "[t]reatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities."  

There is no indication that the Veteran is claiming service connection for a condition specified in 38 C.F.R. § 4.150.  Rather, the alleged dental disorders are due to dental treatment in service that falls within the listed conditions in 38 C.F.R. § 3.381(b).  Therefore, the Board is unable to grant service connection for a dental disorder for compensation purposes as it is for a disorder for which compensation is not permitted.

The Board does acknowledge that the Veteran is service-connected for hearing loss and tinnitus because a grenade went off by his head which also loosed his teeth.  At the DRO hearing, the Veteran's representative stated that this caused some damage to the jawline.  However, it is not been claimed that, other than the missing back teeth, that there is any additional dental disorder.  Thus, because, as stated above, the Veteran's injury resulted in a treatable condition, service connection for a dental disorder is not available.

Right Eye Disorder

Service treatment records (STRs) reveal that the Veteran was seen for complaints of a foreign body in his right eye in January 1960, June 1960, and August 1960.  In August 1960, vision was noted as 20/20 in the right eye.  In March 1961, the Veteran had an x-ray of his right eye, which showed no metal in the eye.  However, it was noted that his vision was not affected.  On his separation examination, his vision was noted as 20/20 bilaterally and his eyes were noted to be normal.

While there is an in-service injury noted, there is no currently diagnosed right eye disorder, and the Veteran has not provided sufficient description of his right eye problems for the Board to discern that symptoms of a right eye disorder might be present.  Lacking a diagnosis, or symptoms indicating one, the Board must deny service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

A rating in excess of 10 percent for residuals of a cold injury to the right fifth finger is denied.

Service connection for colon cancer is denied.

Service connection for low oxygen levels requiring need of oxygen 24 hours a day, diagnosed as COPD, is denied.

Service connection for a dental disorder, claimed as pulled back teeth is denied.

Service connection for a right eye disorder is denied.





REMAND

I. Service Connection for Elbow Surgery, Right Leg Pain, Bilateral Foot Pain and Swelling

At a November 2010 VA contract examination of his cold injury, the examiner diagnosed the Veteran with a cold injury of the bilateral upper and lower extremities based on the symptomatology found on examination and the Veteran's description of scrapping snow and ice from vehicles and exposure to temperatures as low as -40 degrees Fahrenheit.  

The United States Court of Appeals for Veterans Claims held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner did not consider the Veteran's medical history as a whole, including additional conditions, such as diabetic peripheral neuropathy, knee replacements, the post-service injury to the elbow, and other potentially relevant medical evidence.  Rather the contract examiner concluded that any symptomatology present must be related to the cold injury, a conclusion may not be warranted given the Veteran's extensive treatment for other conditions in the upper and lower extremities.

In a March 2017 VA examination report, the VA examiner was asked to provide a medical opinion as to secondary service connection for bilateral upper and lower extremity conditions as related to a cold injury.  Specifically, the examiner was asked to opine as to whether or not the Veteran has a bilateral upper (bilateral hands) and lower extremity condition (bilateral foot pain and swelling) that is related solely to frostbite/cold injury of the right little finger resulting neuropathy or are these bilateral upper and lower extremity conditions caused by other conditions such as diabetes, peripheral sensory neuropathy, peripheral vascular disease, venous insufficiency, or other etiology outside of cold injury to the right little finger.  The examiner then opined that it is less likely than not that the Veteran has a bilateral upper and lower extremity condition that is related solely to frostbite/cold injury of the right little finger during military service.

The question asked was improperly phrased.  For a claimed condition to be at least as likely as not related to service, it need not be solely due to a claimed in-service injury.  Rather, a condition may have several causes.  The question is whether an in-service event or injury (in this case cold injury) is one of those causes.  

With some regret, the Board must remand these claims for a new medical opinion.  Rarely does the Board see a rationale so thorough as the one given by the March 2017 examiner.  However, the question asked by the RO (and thus the inquiry answered by the examiner) was improper.  As the Board lacks medical expertise, Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board cannot conclude that the examiner would have provided a negative nexus opinion had the question been properly phrased.  
	
II. Other Service Connection Claims

In the context of claims for service connection, VA's duty to assist requires that a veteran be afforded an examination of a claimed condition when there is some indication that a current disorder, or symptoms thereof, may be related to service or, in this case, to service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, the Veteran has only been afforded an examination of his cold injury (and by implication those conditions in the upper and lower extremities that are also claimed as due to a cold injury).  Thus, for the reasons stated below, the remaining service connection claims are being remanded to afford the Veteran VA examinations and to obtain medical opinions.

Right and Left Knee Chronic Arthritis/Total Knee Replacement

The Veteran has a current diagnosis of right and left knee arthritis.  There is also evidence that the Veteran has a long history of knee problems as he has had multiple total knee replacements in each knee dating back to as early as 1990.  He is claiming that these conditions are related to a cold injury during service.  Further, given the diagnosis of arthritis, VA must consider whether service connection is warranted on the basis of continuity of symptomatology.  However, not much is known about the onset of knee symptomatology.  Finally, no VA examination has yet been conducted.  Therefore, under McLendon, one should be conducted on remand, and opinions regarding the etiology of the Veteran's right and left knee chronic arthritis, status post total knee replacement should be obtained.

Acquired Psychiatric Disorder

VA treatment records reveal positive screenings for depression and the Veteran reports that he is depressed because of the limitations of his various health problems.  Though many of these are not service-connected, the Veteran is currently service-connected for bilateral hearing loss, tinnitus, and the cold injury noted above.  The Veteran has not yet been afforded a VA examination for his depression.  Thus, pursuant to McLendon, supra, an examination should be conducted on remand.

Shoulder Surgery

The Veteran underwent shoulder surgery in November 2004 for a torn rotator cuff.  He previously filed claims for entitlement to compensation under 38 U.S.C. § 1151 for additional disability.  This is his first claim for service connection for a shoulder disorder.  Recent problem lists note shoulder pain as an on-going problem.  

At the DRO hearing, in response to a question as to the cause of his shoulder disorders, the Veteran stated that he crawled on the ground 100 yards with bullets shooting, including once through snow and ice.  This description is a little unclear, but does rise to the level of an indication of a claimed in-service event that might be related to the claimed condition.  

Therefore, under McLendon, further exploration of the claimed shoulder disorder at a VA examination is warranted.  A medical nexus opinion should be obtained as well.

Low Back Pain

As noted above, imaging has shown the Veteran with multilevel degenerative changes in his low back, and a recent problems list shows a history of low back pain.  He is claiming that his current low back disorder was caused by marching 20 miles with a 64-pound pack on his back during service.  As a result, under McLendon, the Veteran should be afforded a VA examination of his low back disorder, and a medical examiner should confirm a diagnosis and opine as to the etiology of the low back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Afford the Veteran a VA examination of his depression by the appropriate medical clinician.  After examination and review of the entire claims file, the examiner should:

(A) Diagnose any acquired psychiatric disorder that is present during the claims period. If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.   

(B) For any diagnosed psychiatric disorder, is it at least as likely as not that the disorder was caused OR aggravated by limitations due to the Veteran's service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

3. Afford the Veteran VA examinations of his right knee disorder, left knee disorder, shoulder disorder, and low back disorder by an appropriate medical clinician to determine the etiology of these disorder.  After completing the required examinations and review of the entire claims file, the examiner should:

(A) Determine whether it is at least as likely as not that the Veteran's right knee arthritis is related to service, to include on the basis of continuity of symptomatology.  Note the Veteran has had total knee replacements as early as 1990.

(B) Determine whether it is at least as likely as not that the Veteran's left knee arthritis is related to service, to include on the basis of continuity of symptomatology.  Note the Veteran has had total knee replacements as early as 1990.

(C) Determine whether it is at least as likely as not that the Veteran's shoulder disorder is related to service.  Note the Veteran had rotator cuff surgery in November 2004.

(D) Confirm a diagnosis for the low back.  For any diagnosed disorder, determine whether it is at least as likely as not that the disorder is related to service, to include on the basis of continuity of symptomatology.  Note the Veteran has had imaging showing multilevel degenerative changes in the low back.

A complete rationale should be provided for any opinion rendered.  Please consider all relevant lay statements of record as well as the Veteran's complete medical history.

4. Further, medical opinions as to the etiology of the Veteran's elbow surgery due to nerve damage, severe right leg pain, and bilateral foot pain and swelling should be obtained, though with respect to these conditions, it is left to the examiner's discretion whether to conduct an examination.  

(A) Determine whether it is at least as likely as not that the Veteran's elbow surgery due to nerve damage is related to service, to include a cold injury.

(B) Determine whether it is at least as likely as not that the Veteran's right leg pain is related to service, to include a cold injury.

(C) Determine whether it is at least as likely as not that the Veteran's bilateral foot pain and swelling is related to service, to include a cold injury.

A complete rationale should be provided for any opinion rendered.  Please consider all relevant lay statements of record as well as the Veteran's complete medical history.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


